 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists and Aero-space Workers, Cascade Lodge No. 297 (GlobeMachine Manufacturing Co.) and Richard Stod-den. Case 19-CB-500016 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed on 22 November 1983 byRichard Stodden, an Individual, the General Coun-sel of the National Labor Relations Board issued acomplaint on 6 January 1984 against InternationalAssociation of Machinists and Aerospace Workers,Cascade Lodge No. 297, the Respondent, allegingthat it has violated Section 8(b)(1)(B) of the Na-tional Labor Relations Act.The complaint alleges that Richard Stodden is aforeman for the Employer, Globe Machine Manu-facturing Company, and is a supervisor within themeaning of the Act. The complaint further allegesthat Respondent's recording secretary, DouglasStill, fined Stodden because he crossed a picket lineto perform certain supervisory and/or managementfunctions for the Employer. The complaint allegesthat by this conduct the Respondent has engagedin unfair labor practices affecting commerce withinthe meaning of Section 8(b)(1)(B) of the Act. On 2February 1984 the Respondent filed an amendedanswer to the complaint admitting all factual alle-gations in the complaint but denying the conclu-sional allegation that it violated Section 8(b)(1)(B).On 8 February 1984 the General Counsel filed aMotion for Summary Judgment. On 17 February1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. On23 March 1984 Respondent filed the following re-sponse:Respondent is able to prove that supervisoryemployee Richard Stodden was observed per-forming bargaining unit work more than 50percent of the time and therefore is subject todisciplinary action under Florida Power andLight, 417 U.S. 790 (1974) and Food EmployersCouncil Incorporated, 216 NLRB 917 (1975).The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentThe Respondent's amended answer to the com-plaint admits that it fined Stodden because hecrossed a picket line to perform supervisory func-271 NLRB No. 47tions. However, the Respondent's amended answeralso denies the commission of any unfair laborpractices and requests that the complaint be dis-missed because it fails to state a valid claim forrelief.A union violates Section 8(b)(1)(B) of the Actwhen it fines a supervisor-member for crossing apicket line to perform regular supervisory duties.'The basis for the General Counsel's Motion forSummary Judgment is the Respondent's admissionthat it fined Stodden for performing supervisoryfunctions. The Respondent's response to the Noticeto Show Cause alleges merely that Stodden "wasobserved performing bargaining unit work morethan 50 percent of the time ...." The responsefails to allege the Respondent disciplined Stoddenfor such conduct or that it knew of his perform-ance of unit work when it fined him. We find thatthe response does not amend the Respondent's ad-mission that it fined Stodden for performing super-visory duties. Based on the Respondent's admissionwe conclude that the Respondent has violated Sec-tion 8(b)(l)(B) of the Act. Accordingly, we grantthe General Counsel's Motion.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT AND CONCLUSIONS OFLAWI. BUSINESS OF THE EMPLOYERThe Employer, a Washington corporation, is en-gaged in the manufacture of plywood machineryand replacement parts. During the past year theEmployer purchased materials valued in excess of$50,000 from outside the State. We find that GlobeMachine Manufacturing Company is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe International Association of Machinists andAerospace Workers, Cascade Lodge No. 297, is alabor organization within the meaning of Section2(5) of the Act.III. ALLEGED UNFAIR LABOR PRACTICESThe Employer has at all material times employedRichard Stodden as a supervisor within the mean-ing of Section 2(11) of the Act. On or about 14July 1983 Respondent's recording secretary, Doug-las Still, acting on the Respondent's behalf, finedStodden because he crossed a picket line to per-' See American Broadcasting Co. v. Writers Guild of America West, 437U.S. 411 (1978).280 MACHINISTS LOCAL 297 (GLOBE MACHINE)form certain supervisory work. By fining Stoddenbecause he crossed a picket line to perform super-visory duties for the Employer, the Respondent hascommitted unfair labor practices within the mean-ing of Section 8(b)(1)(B) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(b)(1)(B) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes ofthe Act.As we have found that the Respondent has un-lawfully imposed fines on Richard Stodden weshall order that the Respondent rescind the fineslevied against him and reimburse him for any sumshe may have paid to the Respondent, with interestas provided for in Florida Steel Corp., 231 NLRB651 (1977).2 We shall also order that the Respond-ent expunge from its records all references to suchdiscipline and notify Richard Stodden that this hasbeen done.3ORDERThe National Labor Relations Board orders thatthe Respondent, International Association of Ma-chinists and Aerospace Workers, Cascade LodgeNo. 297, its officers, agents, and representatives,shall1. Cease and desist from(a) Fining or otherwise disciplining RichardStodden or any other supervisor of Globe MachineManufacturing Company for performing superviso-ry duties.(b) In any like or related manner restraining orcoercing Globe Machine Manufacturing Companyin the selection of its representatives for the pur-poses of collective bargaining or the adjustment ofgrievances.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Rescind the fines levied against Richard Stod-den, expunge from its files all references to suchdiscipline, and notify him in writing that this hasbeen done and that the discipline will not be usedas a basis for future action against him.(b) Reimburse Richard Stodden for any sums hemay have paid as a result of the unlawful action int See generally Isis Plumbing Co., 138 NLRB 716 (1962).3 See Engineers d Scientists (Lockheed-California), 268 NLRB 311(1983).the manner set forth in the remedy section of thedecision.(c) Post at its offices and union halls copies ofthe attached notice marked "Appendix."4Copiesof the notice, on forms provided by the RegionalDirector for Region 19, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fine or otherwise discipline Rich-ard Stodden or any other supervisor of Globe Ma-chine Manufacturing Company for performing su-pervisory duties.WE WILL NOT in any like or related manner re-strain or coerce Globe Machine ManufacturingCompany in the selection of its representatives forthe purposes of collective bargaining or the adjust-ment of grievances.WE WILL rescind the fines levied against RichardStodden, expunge from our records all referencesto such discipline, and notify him in writing thatthis has been done and that the discipline will notbe used as a basis for future action against him.WE WILL reimburse Richard Stodden for anysums he may have paid as a result of our unlawfulaction against him, with interest.INTERNATIONAL ASSOCIATION OFMACHINISTS AND AEROSPACE WORK-ERS, CASCADE LODGE No. 297281